Citation Nr: 0116137	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-14 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for multiple joint arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel




INTRODUCTION

The veteran had active service from May 1958 until April 1961 
and from December 1961 until August 1966.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) from a 
March 2000 rating decision from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO), 
which denied the benefit sought on appeal.



FINDINGS OF FACT

1.  The Board denied service connection for multiple joint 
arthritis in a September 1999 decision.

2.  The evidence associated with the claims file subsequent 
to the Board's September 1999 decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.



CONCLUSION OF LAW

1.  The Board's September 1999 decision denying entitlement 
to service connection for multiple joint arthritis is final. 
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  The evidence received subsequent to the Board's September 
1999 decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
multiple joint arthritis have been met.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requests that the Board reopen his claim of 
entitlement to service connection for multiple joint 
arthritis on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  The Board observes 
that the veteran's claim of entitlement to service connection 
for multiple joint arthritis was considered and denied by a 
Board decision in September 1999.  The veteran was sent a 
copy of the September 1999 Board of Veterans' Appeals 
decision, along with information explaining the veteran's 
appellate rights, in October 1999.  The veteran did not 
initiate an appeal of the Board's decision and it is final.

The Board notes that in the June 2000 Statement of the Case, 
the RO appears to have reviewed the veteran's claim on the 
merits, rather than on the basis of new and material 
evidence.  However, despite the RO's actions, the Board must 
first examine whether the evidence warrants reopening the 
claim.  This is significant because the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  Under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (which 
eliminates the concept of a well-grounded claim).

The evidence of record at the time of the Board's September 
1999 decision included service medical records, which showed 
no treatment for or complaint of arthritis, a buddy statement 
to the effect that the veteran suffered a severe beating at 
the hands of a fellow serviceman, June 1970 VA medical 
records that were negative for any findings related to a 
joint disorder, July 1997 private medical records reflecting 
the veteran was diagnosed and treated for severe degenerative 
joint disease of the first carpo-metacarpal joint, and an 
August 1998 letter from a private physician who wrote that it 
was quite possible that the injuries the veteran sustained 
during service produced the beginning of the veteran's neck 
degeneration.  The Board denied the veteran's claim, 
reasoning that the letter from the treating physician was 
outweighed by lack of evidence of arthritis in 1962 and 1966 
service medical examinations showing the veteran's 
musculoskeletal system as normal, the lack of a claim for 
arthritis in claims dated 1970 and 1993 and the lack of 
evidence of arthritis until many years following service.

Evidence associated with the claims file since the Board's 
September 1999 includes a letter from Tom W. Ewing, D.O., 
dated November 1999.  In this letter, Dr. Ewing wrote that he 
saw, directly and by x-ray, arthritis of the 
acromioclavicular joint of the right shoulder as well as 
spurring of the acromion.   Dr. Ewing wrote that he 
surgically removed these areas of degenerative changes in the 
right shoulder.  He concluded by writing, "I think it is 
quite possible these degenerative changes are posttraumatic 
secondary to ancient trauma such as he [the veteran] received 
when he was severely beaten while serving in the military in 
Germany."

The Board finds that the evidence submitted above is both new 
and material, and thus, sufficient to reopen the veteran's 
claim of entitlement for multiple joint arthritis.  The 
evidence is new because it was not previously of record.  
Moreover, it is not cumulative or redundant of evidence 
previously of record in that it reflects recent diagnosis and 
treatment regarding the veteran's shoulder - evidence that 
was missing at the time of prior denials.  Moreover, the new 
evidence is material in that not only is there evidence of 
current disability, but there is a medical opinion indicating 
that this disability might well have had its origin in an in-
service injury. 
Therefore, the Board finds that the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim on appeal.  Accordingly, the 
Board finds that the veteran submitted new and material 
evidence, and his claim for entitlement to service connection 
for multiple joint arthritis is reopened.


ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of service connection for 
multiple joint arthritis, and to this extent the appeal is 
allowed.


REMAND

Having reopened the veteran's claims for service connection, 
the next step is to determine whether the VA's duty to assist 
has been satisfied.  A review of the record leads the Board 
to conclude that this duty has not been satisfied.  

During the pendency of the veteran's appeal, there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims, which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  This law eliminates 
the concept of a well-grounded claim, and provides that VA 
will assist a claimant in obtaining evidence required to 
substantiate a claim.  Specifically, the law requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  This legislation 
is applicable to this veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)). 

Additionally, the Board finds that in light of the 
significance of Dr. Ewing's November 1999 letter that the 
veteran currently has arthritis of the right shoulder, and 
that these degenerative changes could well be the result of 
an injury during the veteran's service, the RO should obtain 
copies of Dr. Ewing's treatment and surgical records 
pertaining to the veteran.  The Board also finds that the 
veteran should be afforded a VA examination by an examiner 
who has had the opportunity to review the claims file, 
including Dr. Ewing's statement, as well as any additional 
evidence obtained pursuant to this REMAND, and render an 
opinion as to the etiology of any current arthritis of the 
shoulder or other affected joints.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions.

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

2.  After obtaining the necessary 
authorizations from the veteran, the RO 
should obtain and associate with the 
claims file all treatment records 
pertaining to the veteran from Jeffery H. 
Schimandle, M.D. and treatment records 
dated since March 1998 from Tom W. Ewing, 
D.O.  The RO should also contact the 
veteran and request that he provide the 
names and addresses any additional health 
care providers he has seen for treatment 
of arthritis since his separation from 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the file 
any further medical records identified by 
the veteran.  

3.  The veteran should be afforded an 
examination to determine the nature and 
etiology of his arthritis.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including service medical records and 
records and statements of Jeffery H. 
Schimandle, M.D. and Tom W. Ewing, D.O.  
The examiner is then requested to offer 
an opinion as to the following:  (1) 
which joints are affected by arthritis, 
(2) whether the arthritis identified is 
traumatic or degenerative in nature, and 
(3) whether any arthritis is causally or 
etiologically related to the beating the 
veteran reportedly sustained during 
service.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 



